Citation Nr: 1511022	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  14-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment of or reimbursement for private medical expenses incurred on July 11, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945 with subsequent service in the Air Force Reserve.   

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 decision of the Department of Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The Veteran has a total disability permanent in nature from a service-connected disability.  

2.  The care in July 2013 was rendered in a medical emergency of such a nature that it was reasonable to expect that delay in seeking immediate medical attention would have been hazardous to life or health, and federal facilities were not reasonably available.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for unauthorized medical expenses incurred on July 11, 2013, have been met, to the extent not paid or reimbursed.  
38 U.S.C.A. §§ 1703 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.120 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the appellant's claim.  Therefore, no further development is required.

On July 11, 2013, at approximately 4:00 a.m., the Veteran presented for emergency treatment.  The records reveal the Veteran's history of constipation with nausea, which had begun two to three days earlier and which was related to the use of pain medication.  The records indicate that the previous bowel movement had occurred three days earlier.  Treatment included X-ray imaging, and the associated "orders" indicate that the imaging was conducted due to a history of generalized abdominal pain.   

The Veteran initially alleged that he sought private treatment because the only VA medical facility open was 40 miles away and he believed he remained authorized to use a non-VA hospital based on authorization for treatment provided in June 2013, following a car accident.  In a later statement, the Veteran reported that he believed the nearby VA outpatient clinic would have referred him to a non-VA emergency room if they had been open.  He explained that he sought treatment after "suddenly" developing abdominal pain so severe it impaired sleep and that he assumed he required immediate treatment to avoid a possible colon perforation.  He also reported that he informed the private hospital that he needed VA approval prior to admission and was told by the admitting doctor that his admission met VA approval.  

At the February 2015 hearing, the Veteran testified that he felt in danger of his life prior to presenting for treatment in July 2013.  He explained that he had been taking laxatives for four to five days without success and that he had begun having sharp pains in his bowels that he feared was due to a bowel obstruction or perforation.  The Veteran and his representative indicated that the Veteran informed the hospital that VA needed to be contacted but he was not there long enough for the hospital to contact VA.  

Legal Criteria

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment of or reimbursement for the expenses associated with the services.

The record does not support a finding of prior authorization from VA for the treatment provided in July 2013.  The records associated with the July 2013 treatment do not suggest that VA provided authorization or was even contacted for authorization prior to the treatment.  The Veteran has reported that he believed the care was authorized.  The Veteran has provided conflicting accounts as to why this was his belief, however.  In this regard, the Board notes that the Veteran has alternately reported that he believed he still had authorization from June 2013 and that he informed a medical doctor that authorization was needed and the admitting doctor told him it had been granted.  These histories are not reconcilable.  As such, the Board finds the Veteran's account of prior authorization is not credible.  Thus, the Board finds the care was not authorized.  

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment: 38 U.S.C.A. §§ 1725 and 1728.  VA has amended regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  Unless otherwise noted, the Board has considered the regulations applicable to claims filed in 2013. 

38 U.S.C.A. § 1728 authorizes payment of or reimbursement for qualifying emergency services, on the basis of a claim timely filed, where: (1) such care or services was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable. 38 U.S.C.A. § 1728(a); see also 38 C.F.R. § 17.120.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. § 17.53. 

Analysis

The Board finds the criteria for reimbursement under 38 U.S.C.A. § 1728 have been met.  The Veteran was in receipt of a permanent and total disability rating for a service-connected disability at the time of the non-VA treatment in July 2013.  Thus, the Board finds criterion (2) is met.  The Board finds criterion (3) is also met.  The record indicates that the Veteran sought treatment at 4 a.m., at which time the nearby VA outpatient clinic was closed, and the nearest VA emergency room was 40 miles away.  In the circumstances of this case, the Board finds the VA facility was not reasonable available and an attempt to use it would not have been practicable.  Finally, the Board finds criterion (1) is met.  Although the triage report associated with the emergency treatment does not corroborate the Veteran's current  history of severe abdominal pain, the radiographic imaging orders do suggest a history of pain.  The Veteran is competent to describe his symptoms at the time of the treatment.  The Board finds the Veteran's account of his symptoms - and his fears related to the symptoms - are credible and consistent with the timing of the treatment and the medical record, notably the evidence of radiographic imaging to determine the source of pain and the history of multiday constipation.  Thus, the Board finds that the care was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

For the reasons outlined above, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for payment of or reimbursement for expenses associated with unauthorized medical treatment furnished in July 2013, under 38 U.S.C.A. § 1728 , have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Payment of or reimbursement for unauthorized medical expenses incurred on July 11, 2013, to the extent not paid or reimbursed, is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


